DETAILED ACTION
Response to Amendment
Acknowledgements
	Applicant has amended the means-plus function language out of the claims.  The 112(f) interpretation is no longer invoked.  The claims are given the broadest reasonable interpretation in light of the specification.
	Claims 14-20 are still withdrawn.  The examiner encourages the applicant to cancel these claims as they cannot be rejoined at this time.
	The previous claim objections have largely been addressed by the applicant.  New claim objections appear below. 
	The previous 112 rejections have largely been addressed by the applicant.  The rejection over claim 13 was not addressed by the applicant and remains rejected under 112(b). 
Claim Objections
Claims 1, 3, 5-6, 11, 13, and 21 are objected to because of the following informalities:
On line 3 of claim 1, “the said” should either read “the” or “said” as using both terms is redundant.
On line 4 of claim 1, “longitudinal protrusion” should read “four to twelve longitudinal protrusions” to use consistent terminology throughout the claims.  **** Please correct this term throughout the pending claims.
On line 7 of claim 1, “the said” should either read “the” or “said” as using both terms is redundant.
On line 8 of claim 1, “the tube” should read “the catheter tube (10)” to provide consistent use of terminology throughout the claims.
On line 9 of claim 1, “one or more dilatable protrusions” should read “one or more dilatable protrusions (34)”.  Applicant is encouraged to either use a reference numeral for each structure or no structures. 
On line 2 of claim 3, see claim objection above for “longitudinal protrusions”.
On line 1 of claim 5, “4” should read “1” because claim 4 is cancelled.
On line 2 of claim 5, see claim objection above for “longitudinal protrusions”.
On line 3 of claim 5, “protrusion” should read “protrusions” to provide consistent use of terminology throughout the claims.
On line 4 of claim 5, “of the longitudinal protrusions” should read “of the four to twelve longitudinal protrusions” to provide consistent use of terminology throughout the claims.
On lines 2 and 3 of claim 6, see claim objection above for “longitudinal protrusions”.
On line 2 of claim 11, “at least one of the additional components” should read “at least one additional components” because there is no antecedent basis for “additional components”.
On line 2 of claim 13, see claim objection above for “longitudinal protrusions”.
On line 2 of claim 21, see claim objection above for “longitudinal protrusions”.
Claims 13 and 21 are essentially duplicates pending the resolution of the 112b rejection below.  Applicant is encouraged to cancel either one of these claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 13, the claim is rendered indefinite because it is unclear if “preferably” is a claim requirement or a preferred embodiment. The examiner suggests deleting “preferably”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-13, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,395,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Allowable Subject Matter
Claims 1, 3, 5-12 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regard to Koehn ‘066, the examiner agrees with the applicant that the sleeve 18 does not extend through the full length of the catheter tube 16/17.  See page 8 of the Remarks (“KOEHN DOES NOT TEACH PROTRUSIONS”).
In regard to 103 rejection of Gold in view of Mancini, the examiner found the applicant’s arguments presented on pages 9-10 of the Remarks to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783